Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 11,ofPage
                                                              10 1 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 21,ofPage
                                                              10 2 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 31,ofPage
                                                              10 3 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 41,ofPage
                                                              10 4 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 51,ofPage
                                                              10 5 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 61,ofPage
                                                              10 6 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 71,ofPage
                                                              10 7 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 81,ofPage
                                                              10 8 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Exhibit
                                                   Page 91,ofPage
                                                              10 9 of 10
Case 1:21-cv-00012-SLG Document 1-1 Filed 06/21/21 Page 10 of 10   Exhibit 1, Page 10 of 10
